Citation Nr: 9900458	
Decision Date: 01/11/99    Archive Date: 01/19/99

DOCKET NO.  94-15 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected postoperative residuals, arthrotomy, right 
knee, for ligament repair, currently rated as 10 percent 
disabling.

2.  Entitlement to service connection for a right wrist 
disorder as secondary to service-connected postoperative 
residuals, arthrotomy, right knee, for ligament repair.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from July 1986 to February 
1988.

This matter comes before the Board of Veterans Appeals 
(Board) from a April 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied an increased 
disability rating for service-connected postoperative 
residuals, arthrotomy, right knee, for ligament repair, 
currently rated as 10 percent disabling, and denied service 
connection for a right wrist disorder as secondary to 
service-connected postoperative residuals, arthrotomy, right 
knee, for ligament repair.

A hearing was held on October 6, 1998, in Washington, DC, 
before Bettina S. Callaway, a member of the Board who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7102(b) (West 1991) and who is rendering the 
determination in this case.

At the October 1998 hearing, the veteran claimed for the 
first time service connection for a right ankle disability.  
This claim is not presently before the Board on appeal and is 
referred to the RO for action deemed appropriate.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that the RO committed error in denying 
his claim for an increased disability rating for 
service-connected postoperative residuals, arthrotomy, right 
knee, for ligament repair, currently rated as 10 percent 
disabling, and for service connection for a right wrist 
disorder as secondary to service-connected postoperative 
residuals, arthrotomy, right knee, for ligament repair.  
Specifically, he contends that the service-connected right 
knee disorder warrants a higher rating than 10 percent and 
that his service-connected right knee disorder caused his 
right wrist disorder when it buckled while he was playing 
football and caused him to fall and injure his right wrist.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the claim for an increased disability 
rating for service-connected postoperative residuals, 
arthrotomy, right knee, for ligament repair and for service 
connection for a right wrist disorder.


FINDINGS OF FACT

1.  Service-connected postoperative residuals, arthrotomy, 
right knee, for ligament repair are currently manifested by 
low grade pain, reduction in range of motion, very mild 
lateral laxity or minimal instability, and intermittent and 
infrequent exacerbations manifested by increased pain and 
reduction in range of motion.

2.  Medical records of treatment for a right wrist injury, 
dated from the day of the injury in May 1991 to March 1992, 
show that the veteran reported having injured his right wrist 
while playing football.

3.  Medical records of treatment for a right wrist injury, 
dated from the day of the injury in May 1991 to March 1992, 
do not show that the veteran reported that he fell because 
his right knee gave out or buckled or that he reported 
anything about the right knee other than reporting past 
medical history that he had had surgery on the right knee.

4.  Medical evidence in the claim file dated prior to May 26, 
1991, does not show complaints or findings of knee 
instability or of the knee having buckled or given out 
on occasion.

5.  When he submitted a claim for service connection for a 
right wrist disability in September 1992, the veteran first 
reported that his service-connected right knee had buckled 
and caused him to fall and injure his right wrist in May 
1991.

6.  The veterans statement that his service-connected right 
knee had buckled and caused him to fall and injure his right 
wrist in May 1991 is not credible and provides no probative 
weight to support his claim for service connection for the 
right wrist disorder.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for 
service-connected postoperative residuals, arthrotomy, right 
knee, for ligament repair, have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(1998).

2.  Service connection for a right wrist disability as 
proximately due to or the result of service-connected 
postoperative residuals, arthrotomy, right knee, for ligament 
repair, is not warranted in this case.  38 U.S.C.A. § 1110, 
1131, 1137 (West 1991); 38 C.F.R. § 3.310(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An Increased Disability Rating For Service-Connected
Postoperative Residuals, Arthrotomy, Right Knee, For Ligament 
Repair.

In September 1992, the RO received a statement from the 
veteran alleging that his service-connected right knee 
disability has worsened since my original rating which 
had been accomplished by VA in February 1988.  The Board 
concludes that the veterans statement constituted a well 
grounded claim for an increased disability rating for 
service-connected postoperative residuals, arthrotomy, right 
knee, for ligament repair.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992) (where veteran asserted that his 
condition had worsened since the last time his claim for an 
increased disability rating had been evaluated by VA, he 
established a well grounded claim for an increased rating).  
The veteran subsequently perfected an appeal to the Board of 
this issue.

Disability ratings are intended to compensate reduction in 
earning capacity as a result of the specific disorder.  The 
ratings are intended to compensate, as far as can practicably 
be determined, the average impairment of earning capacity 
resulting from such disorder in civilian occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  In 
considering the severity of a disability it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 
4.2, 4.41 (1998).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1998); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veterans disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In this case, the RO received a claim for service connection 
for a right knee disorder in February 1988.  A report of a 
Physical Evaluation Board, dated December 1987, showed that 
the veteran had undergone surgery on his right knee in 
service.  The diagnosis was status post anterior cruciate and 
medial collateral tear ligament repair/reconstruction, right 
knee with chronic right knee pain.  An April 1988 VA 
examination report showed that the right knee was nontender 
and nonswollen.  Two scars were observed from the arthrotomy.  
Extension was 180 degrees; flexion was 125 degrees.  There 
was no ligamentous laxity.  The examiner diagnosed status 
post arthrotomy, right knee, to repair torn ligaments.  An 
April 1988 VA x-ray report reflected findings of status post 
ligamentous repair with normal post operative appearance and 
bony structures within the limits of normal.  Service 
connection was granted in July 1988 for status post 
arthrotomy, right knee, for ligament repair and a 10 percent 
rating was assigned for that disability.

The veteran filed a notice of disagreement with the initial 
assignment of the 10 percent rating for the service-connected 
right knee disorder.  In May 1989, the RO received a report 
of examination from a private doctor, Perry I. Barr, D.O., in 
support of the veterans claim.  This report recorded the 
history of a knee injury during military service while the 
veteran was playing football and that the veteran had 
undergone anterior cruciate and medial collateral ligament 
repairs/reconstruction of the right knee for ligament tears.  
The present complaints referable to the knee included 
constant knee pain; a weak right knee; increased discomfort 
with weather changes; increased pain and stiffness in the 
morning on arising; decreased range of motion of the right 
knee with pain on movement; inability to kneel and squat 
without pain; and increased pain with weightbearing.  
Examination of the knee revealed healed scars over the medial 
and lateral aspects of the knee; generalized tenderness to 
palpation over the entire knee joint; no effusion; a 
popliteal space which was negative for masses; a freely 
movable patella with crepitus; extension and flexion from 
zero through 115 degrees with marked crepitus; negative 
McMurrays sign, Apley maneuver, and Drawer signs; marked 
crepitus on all motion of the knee; a right thigh measurement 
of ¾ inch less in circumference than the left thigh; and 
weakness when extending against resistance.  The RO continued 
the denial of the claim for an increased rating and issued a 
supplemental statement of the case.  The veteran did not 
perfect an appeal to the Board.

On a November 1993 VA examination of the right knee, the 
examiner noted the history of an injury to the right knee and 
the prior surgery on the knee as well as the veterans 
complaints of pain at times on exertion and prolonged 
standing and squatting.  Physical examination of the right 
knee reflected a well healed scar; a nontender, nonswollen 
knee; a mobile patella; extension to 180 degrees; flexion to 
110 degrees; and medial lateral laxity.  The diagnosis was 
postoperative arthrotomy, right knee, medial collateral 
laxity.  A November 1993 VA x-ray report showed no definite 
abnormalities in the bones; a transverse screw in the distal 
femur from the previous surgery; a faintly visible tract in 
the medial aspect of the proximal tibia, probably the result 
of the previous surgery; and no other definite abnormalities 
noted in the bones or joints.

A January 1994 examination report of a private physician, 
Gary Neil Goldstein, M.D., reflected the history of the 
injury to the right knee in service in 1986 and subsequent 
surgical repair.  On examination of the right knee, there was 
definite effusion.  Anterior drawer, posterior drawer, 
Lachman and pivot shift showed a suggestion of instability on 
Lachman testing.  The doctor noted that the veteran guarded 
strongly making a full evaluation of the knee difficult.  
There was a toggle of excessive motion medially and 
laterally.  There was no sign of overt muscle fasciculation, 
atrophy or tremor.  The doctors impression was [i]nternal 
derangement, right knee sustained in military related 
incident in approximately 1986 which resulted in permanent 
residua and instability of the right knee.

On a November 1994 VA examination, the examiner noted the 
history of the right knee injury in service and subsequent 
corrective surgery.  The veteran complained of a very sore 
right knee which was much worse on exertion.  He reported 
that he could not squat and that prolonged standing caused 
pain.  He also stated that there was a worsening of symptoms 
in cold, damp weather and that his right knee felt weak and 
gave out on occasion.

On physical examination of the right knee, the examiner noted 
well healed scars on both sides of the knee.  There was no 
swelling; there was mild global tenderness of the patella and 
normal mobility of the patella.  Extension of the knee was 
180 degrees; flexion was 100 degrees.  Evaluation of 
ligamentous laxity was very painful but there was some 
evidence of media lateral collateral laxity.  The right knee 
had a 1 inch decrease in its diameter just above the knee due 
to atrophy of the quadriceps muscle.  The diagnosis was 
postoperative medial and lateral collateral ligament tear of 
the right knee with mild ligamentous laxity.  A November 1994 
VA x-ray report reflected the examiners finding, in 
comparing the x-ray to the prior study from November 1993, 
that the examination had not significantly changed over the 
interval.  There was a screw embedded in the lateral aspect 
of the distal femur which was thought to be part of the 
anterior cruciate ligament reconstruction.  There was a small 
ossific density adjacent to the medial aspect of the femur.  
It was noted that a small effusion might be present.

On a July 1997 VA examination, the examiner noted the history 
of injury to the right knee in service and subsequent 
anterior cruciate ligament repair in 1986.  At present, the 
veteran reported low-grade pain in the right knee.  He was 
able to ambulate independently and could walk approximately 
two miles without any problems.  He was able to walk steps 
without real difficulty.  The veteran stated that once in a 
while the knee gave out but that this occurred very 
intermittently and infrequently.

On physical examination of the right knee, the examiner noted 
healthy linear scars in the medial and lateral aspects of the 
right knee from previous surgery.  There was mild tenderness 
over the knee joint.  The knee joint was not inflamed.  The 
joint itself showed very mild lateral laxity.  Range of 
motion was maximum extension of 3 degrees to maximum flexion 
of 130 degrees compared to the left knee which showed maximum 
extension of 0 degrees to maximum flexion of 135 degrees.  
The examiner also noted that there was no evidence of 
fatigability or incoordination but found that the veteran was 
prone for exacerbations and remissions of flare-ups of his 
knee manifested by increased pain and reduction in range of 
motion.  The diagnosis was status post anterior cruciate 
ligament repair with medial meniscus repair, now with 
residual reduction in range of motion and minimal instability 
of the knee joint.

The veterans current 10 percent disability evaluation for 
his service-connected right knee disorder is rated under 
criteria provided by the VA Schedule for Rating Disabilities 
for recurrent subluxation or lateral instability of the knee, 
and his rating contemplates slight knee instability.  38 
C.F.R. § 4.71a, Diagnostic Code 5257 (1998).  The next higher 
or 20 percent rating may be assigned for moderate knee 
instability and the highest or 30 percent rating may be 
assigned for severe knee instability.  Ratings higher than 10 
percent for a knee disability may also be provided for 
specific impairments to the knee that are not shown by the 
evidence in this case, such as ankylosis or impairment of the 
tibia and fibula resulting in malunion or nonunion, or for 
certain degrees of limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5260-5262 (1998).  In addition, a 20 
percent rating may be provided for dislocated semilunar 
cartilage with frequent episodes of locking, pain, and 
effusion into the joint.  38 C.F.R. § § 4.71a, Diagnostic 
Code 5258 (1998).  However, the veteran underwent surgery to 
correct his torn ligaments, and he is not shown by the 
evidence to have frequent episodes of locking or effusion 
into the joint, and therefore this criteria does not apply to 
his service-connected right knee disability.

In DeLuca v. Brown, 8 Vet.App. 202 (1995), the United States 
Court of Veterans Appeals (Court) held that 38 C.F.R. 
§§ 4.40, 4.45 (1995) were not subsumed into the diagnostic 
codes under which a veterans disabilities are rated, and 
that the Board must consider the functional loss of a 
musculoskeletal disability under 38 C.F.R. § 4.40, separate 
from any consideration of the veterans disability under the 
diagnostic codes.  DeLuca, 8 Vet.App. 202, 206 (1995).  
However, the Court also has held that Diagnostic Code 5257, 
other impairments of the knee, does not evaluate the 
veterans knee disabilities with respect to loss of range of 
motion and that therefore, sections 4.40 and 4.45, with 
respect to pain on motion, are not applicable.  Johnson v. 
Brown, 9 Vet.App. 7, 11 (1996).

Nevertheless, the Board notes that, with regard to limitation 
of motion, the range of motion for the veterans right knee 
was never shown on examinations over the years as limited to 
a compensable degree under the VA rating criteria.  Normal 
range of motion for the knee for VA rating purposes is 
considered from 0 degrees to 140 degrees.  38 C.F.R. § 4.71, 
PLATE II (1998).  The range of motion recorded on the November 
1993 and November 1994 VA examination reports was done 
according to a scale which uses 180 degrees for full 
extension instead of 0 degrees.  Because his extension was 
noted to be 180 degrees on both these examination reports, he 
had full range of extension at the time of those reports.   
Therefore, flexion of 110 and 100 degrees noted on these 
examinations, respectively, is equal to 70 and 80 degrees, 
respectively, on the VA scale.  On the more recent VA 
examination report of July 1997, which was done on the VA 
scale, there was limitation of extension to 3 degrees and 
limitation of flexion to 130 degrees.  The Board notes that a 
compensable rating is provided for limitation of flexion to 
45 degrees or less or limitation of extension to 10 degrees 
or more.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 
(1998).  Therefore, the veteran does not meet the criteria 
for a rating higher than 10 percent already assigned for his 
service-connected right knee disability based on limitation 
of motion because the limitation of motion shown over the 
years does not even meet the criteria for a compensable 
rating.

A separate 10 percent rating under Diagnostic Code 5003 could 
be provided where there is some degree of limitation of 
motion that is noncompensable under the criteria for 
evaluating limitation of motion of the joint affected but 
this criteria also requires x-ray findings of arthritis.  
38 C.F.R. § 4.71a, 5003 (1998); see VA O.G.C. Prec. Op. 23-97 
(July 1, 1997).  However, in this case, x-ray reports have 
not shown arthritis of the right knee and therefore, the 
Board concludes that a separate 10 percent rating may not be 
assigned in this case but rather that the level of knee 
impairment shown to be present is adequately compensated by 
the 10 percent rating assigned under Diagnostic Code 5257.

The Board recognizes that functional limitations due to pain 
must be accounted for in the disability evaluation under 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In evaluating a 
service-connected disability, VA attempts to determine the 
extent to which a service-connected disorder adversely 
affects the ability of the body to function under the 
ordinary conditions of life, including employment.  38 C.F.R. 
§ 4.10 (1998).  It is recognized that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or an infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40 (1998).  Functional impairment due to pain 
must therefore be considered. 

Examiners in this case noted mild laxity of the knee and a 
smaller right thigh circumference in comparison to the 
veterans left thigh (to show the presence or absence of 
muscle wasting, loss, or atrophy in the leg with the disabled 
knee); and the presence of crepitus.  In addition, the 
examiners also noted the veterans complaints of pain, which 
on the most recent July 1997 examination report was described 
as low grade and increased during infrequent and 
intermittent flare-ups or exacerbation of symptoms.  
Therefore, the Board finds that the medical evidence in this 
case was adequately detailed for rating purposes including 
consideration of the criteria in sections 4.40 and 4.45, 
which provide guidance for determining ratings 
under . . . diagnostic codes assessing musculoskeletal 
function.  Spurgeon v. Brown, 10 Vet.App. 194, 196 (1997) 
(emphasis added); 38 C.F.R. §§ 4.40, 4.45 (1998).  However, 
the findings reported by the examiners in this regard do not 
show more than infrequent increases in otherwise mild or 
slight symptomatology.  In this regard, the Board notes that 
the degree of pain manifested in this case, intermittent pain 
with rainy weather or upon exertion, does not more nearly 
approximate the criteria for a 20 percent rating under the 
schedular criteria for rating knee disorders.  Accordingly, 
the Board concludes that the degree of impairment resulting 
from the veterans service-connected right knee disability is 
appropriately compensated by the 10 percent disability rating 
and does not more nearly approximate the next higher or 20 
percent rating.  38 C.F.R. § 4.7 (1998).

II.  Service Connection For A Right Wrist Disorder As 
Secondary To Service-Connected Postoperative Residuals, 
Arthrotomy, Right Knee,
For Ligament Repair.

A.  Applicable Law.

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  Under section 3.310(a) of VA 
regulations, service connection also may be established on a 
secondary basis for a disability which is proximately due to 
or the result of service-connected disease or injury.  
38 C.F.R. § 3.310(a) (1998).  Establishing service connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).

A claim for service connection for a disability on a 
secondary basis is distinguishable from a claim for an 
increased disability rating for a service-connected 
disability for the purposes of establishing a well grounded 
claim because it involves an allegation that a 
service-connected disability caused or aggravated another 
disability and not simply that a service-connected disability 
worsened in severity.  Compare Magana v. Brown, 7 Vet. App. 
224 (1994) with Jones v. Brown, 7 Vet. App. 134 (1994).  The 
requirements for establishing a well grounded claim for an 
increased disability rating for service-connected 
disabilities are less rigorous than those for establishing a 
well grounded claim for service connection for a disability.  
Compare Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) 
(where veteran asserted that his condition had worsened since 
the last time his claim for an increased disability rating 
had been evaluated by VA, he established a well grounded 
claim for an increased rating) with Caluza v. Brown, 7 Vet. 
App. 498, 504-506 (1995) (noting that claimant has the burden 
to submit competent evidence to support each element of a 
claim for service connection).

To establish a well grounded claim for service connection, a 
claimant has the burden to submit competent evidence to 
support each element of the claim, e.g., for secondary 
service connection under section 3.310(a), the existence of a 
current disability and a connection between that disability 
and a service-connected disability.  See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  The kind of evidence needed to 
make a claim well grounded depends on the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, lay evidence may be 
competent.  For example, where a condition for which service 
connection is claimed lends itself to lay observation, such 
as flat feet, lay evidence may be competent to render 
plausible the existence of the condition.  See Savage v. 
Brown, 10 Vet. App. 488, 495 (1997), citing Falzone v. Brown, 
8 Vet. App. 398, 403 (1995).  However, where a claim involves 
issues of medical fact requiring medical knowledge, such as 
medical causation or medical diagnoses, medical evidence is 
required.

Evidence submitted in support of a claim must . . . be 
accepted as true for the purpose of determining whether the 
claim is well grounded . . . [except] when the evidentiary 
assertion is inherently incredible or when the fact asserted 
is beyond the competence of the person making the 
assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).  
Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.).

A well grounded claim may be meritorious on its own or 
capable of substantiation through further development of the 
evidence.  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990) (A 
well grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation).  Once a 
veteran has established a well grounded claim, VA has the 
duty to assist him in the development of facts pertinent to 
his claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1998).  This duty includes the duty to develop 
facts when the record before the Board is clearly inadequate.  
EF v. Derwinski, 1 Vet. App. 324, 326 (1991); Littke v. 
Derwinski, 1 Vet. App. 90, 92 (1990).

Where the record is or has been adequately developed by 
evidence relevant to the pertinent facts of the case, VA has 
a duty to render a decision which grants every benefit that 
can be supported in law while protecting the interests of the 
government.  38 C.F.R. § 3.103(a) (1998); see Rhodan v. West, 
No. 96-1080 (U.S. Vet. App. Dec. 1, 1998) (Holdaway, J., 
concurring) (stating that, even given the putatively non 
adversarial and paternalistic nature of the [VA] proceeding 
[at the administrative level], the veterans interest is not 
the only one that the Secretary and his delegates must 
consider; [t]here is a duty to ensure that, insofar as 
possible, only claims established within the law are 
paid.).  The standard of proof employed in deciding whether 
a well grounded claim for service connection should be 
allowed or denied is that the preponderance of the evidence 
must be against the claim in order for the claim to be 
denied.  Gilbert v. Derwinski, 1 Vet.App. 49, 56 (1990).

In a case where there is an approximate balance of positive 
and negative evidence on issues material to the determination 
of the matter, the benefit of the doubt rule must be applied 
in favor of the appellant.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert, 1 Vet.App. at 55.  As to determining whether 
there is an approximate balance of the evidence, the 
United States Court of Veterans Appeals has stated,

[A] determination under [section 5107(b)] 
is necessarily more qualitative than 
quantitative; it is one not capable of 
measurement with mathematical precision 
and certitude.  Equal weight is not 
accorded to each piece of material 
contained in a record; every item of 
evidence does not have the same probative 
value.  Judgments must be made but they 
must be accompanied by a written 
statement of the Boards findings and 
conclusions, and reasons or bases for 
those findings and conclusions, on all 
material issues of fact or law presented 
on the record.  38 U.S.C.A. 
§ [7104(d)(1)].

Gilbert, 1 Vet. App. at 57.  Thus, in deciding a claim for 
service connection on the merits, the Board must analyze and 
weigh the probative value and assess the credibility of the 
relevant evidence and provide a statement of reasons for 
accepting or rejecting the evidence.  See Cartwright, 2 Vet. 
App. at 26; Hatlestad v. Derwinski, 1 Vet. App. 164, 169-70 
(1991); Gilbert, 1 Vet. App. at 59.

B.  Well Grounded Claim.

In this case, there is both private and VA medical evidence 
in the claims file showing the existence of a current right 
wrist disability.  Specifically, a December 1991 VA Medical 
Record Report shows that an arthrogram demonstrated a scapha 
lunate dissociation for which the veteran underwent a 
lunate-scaphoid fusion of the right wrist.  The January 1994 
examination report of a private physician, Gary Neil 
Goldstein, M.D., showed the impression of problem with 
right wrist, ultimately requiring triscaphe fusion with 
resultant impairment.  Because medical evidence has been 
presented or obtained to render plausible a claim that a 
right wrist disability currently exists, that element of 
establishing a well grounded claim for service connection is 
fulfilled.

With regard to the other element of the claim, the veteran 
alleges that his service-connected right knee disability 
caused him to sustain the right wrist injury because his knee 
buckled and gave out and caused him to fall thereby 
sustaining the injury to the wrist, and there is medical 
evidence in the claims file in which doctors reiterate the 
veterans allegations about his right knee having buckled.  
The veteran also has submitted lay statements of friends and 
relatives who witnessed the fall and have stated that the 
veteran told them that he fell because his right knee buckled 
or gave way.

The Board concludes that whether or not the veterans knee 
buckled causing him to fall is not the type of factual 
determination which necessarily requires medical evidence for 
its support, i.e., it is not an issue of medical fact 
requiring medical expertise for its support and resolution.  
Rather, the issue does not lend itself to a medical opinion 
because no physician actually witnessed the sequence of 
events which led to the veterans fall.  That the veteran 
injured his right wrist in a fall and the nature of the wrist 
injury are not matters in dispute in this case but rather 
what is in dispute is a factual matter which lends itself to 
lay observation, i.e., whether he fell because of his 
service-connected right knee disability.  See Harvey v. 
Brown, 6 Vet. App. 390, 394 (1994) (holding that, where a 
veteran fell and sustained a trauma to the head which was 
identified as the cause of his death, the matter in dispute 
was a factual matter that lended itself to lay observation, 
i.e., whether the veteran fell because of his 
service-connected disabilities and thus injured his head).  
The Board concludes that the veterans own lay statement is 
competent to describe whether or not his knee buckled because 
lay evidence is generally competent to describe symptoms 
resulting from disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (holding that a layperson can certainly 
provide an eye-witness account of a veterans visible 
symptoms).  Therefore, presuming that the veterans statement 
that his knee buckled and caused him to fall is true for the 
purpose of establishing a well grounded claim, the Board 
concludes that the claim for service connection for a right 
wrist disorder secondary to a right knee disorder is a well 
grounded claim in this case.  King, 5 Vet. App. at 21 
(holding that evidence submitted in support of a claim 
must . . . be accepted as true for the purpose of 
determining whether the claim is well grounded . . . [except] 
when the evidentiary assertion is inherently incredible or 
when the fact asserted is beyond the competence of the person 
making the assertion.); 38 U.S.C.A. § 5107(a) (West 1991).

C.  Merits of the Claim.

With regard to the claim on the merits, the Board notes that 
the veteran first asserted that his service-connected right 
knee disorder caused him to fall and sustain an injury to his 
right wrist in his claim for service connection for the wrist 
disorder which was received by the RO in September 1992:

I wish to file for secondary service 
connection for a r[ight] wrist injury 
incurred when my [service-connected 
right] knee gave way causing me to lose 
my balance and fall.   

In his VA Form 9 substantive appeal, the veteran stated, 

This appeal is being submitted based upon 
the denial of injuries to my right wrist 
which was secondary to my 
service-connected right knee injury.  As 
a result of problems with my right knee 
with a buckling problem and suddenly and 
without warning my right knee gives out.  
While playing football on Memorial day in 
the backyard of my Uncles home.  My 
right knee gave out and caused me to fall 
forwards.  In an effort to brace my fall 
caused by my buckling knee I pulled out 
my right wrist and consequently tore 
ligaments in my right wrist.  Playing 
football on this particular occasion did 
not cause me to fall and what caused me 
to fall was the buckling of my right knee 
which has been unstable for an extended 
period of time despite surgery.

At a hearing before the Board in October 1998, the veteran 
reiterated his contention that his service-connected right 
knee gave out causing him to fall and injure his right wrist:

I was at a family gathering, it was 
Memorial Day of [19]91, I remember the 
day because it was Memorial Day that day 
and basically I was playing catch 
football with one of my cousins and as I 
stepped back to catch the ball the knee 
gave out on me back then and I fell 
backwards and I put my hands out to catch 
myself and I guess my weight shifted more 
to the right wrist than to the left and 
thats when I injured it. 

At the hearing, the veteran also submitted lay statements 
from four witnesses, one dated in October 1998 and the other 
three undated, who all stated that they witnessed the veteran 
fall while playing football in May 1990 and that, when 
they asked him how he had fallen, he had stated that the knee 
that he had injured during service in the Marine Corps had 
given out on him.

Moreover, the claims file contains two statements from Dr. 
Goldstein and a November 1993 VA examination report in which 
both doctors reiterated the history provided by the veteran 
that he fell in May 1991 when his right knee gave out, 
thereby injuring his right wrist, and in which the doctors 
then rendered an opinion or stated that the right wrist 
disorder is related to or is actually a consequence of 
(Dr. Goldstein) the service-connected right knee disorder or 
that the veteran injured r[ight] wrist as a result of 
r[ight knee injury (November 1993 VA doctor).  Also of 
record are two VA examination reports pertaining to the 
service-connected right knee, dated November 1994 and July 
1997, in which the examiners recorded the history provided by 
the veteran that he fell in May 1991 when his right knee gave 
out, thereby injuring his right wrist, and did not further 
comment or render an opinion on the origin of the right wrist 
disorder.

In his September 1992 statement claiming service connection 
for the right wrist disability, the veteran informed the RO 
that he was treated for the right wrist injury at a VAMC and 
the RO obtained those treatment reports which are in the 
claims file.  A triage assessment dated May 26, 1991, shows 
complaints of a poss[ible] broken wrist right and 
provides notations by a nurse who wrote,

2120.  P[atien]t states fell backward 
while playing football hand turned under 
him.  Pain at posterior wrist.  
[Positive] swelling.  No ecchymosis.  
[Positive] pain on palp[ation] of 
proximal metacarpals.  P[atien]t also 
[complains of] pain on l[eft] wrist.

2200.  X ray r[ight] wrist done.  Short 
arm splint applied.

2210.  Discharged to care of Ortho[pedic] 
Clinic.  Instructions given [and] signed, 
p[atien]t verbalizes understanding.

There were no complaints or findings relevant to the right 
knee in this assessment.

Another triage assessment, dated the next day, May 27, 1991, 
states,

Football injury to both wrists.  
[Treated] on 5/26/96 for [right] wrist 
injury.  Now wants to be seen by M.D. for 
pain and discomfort in [left] wrist.

Mild swelling over lower forearm.  No 
[decreased range of motion].  Rad[ial] 
pulse good.  Seen by Dr. Pariritiz.  X 
ray of [left] wrist.

There were no complaints or findings relevant to the right 
knee in this assessment.

Another report of History and Physical by a VA doctor 
states in pertinent part,

[The veteran] was playing football 5/26 -
- came down after a high pass injuring 
both wrists -- seen in ER 5/26  L[eft] 
wrist f[racture]?  Dorsal distal radius -
- [treated with] Motrin -- seen in ER 
again 5/27 r[ight] wrist x-ray [within 
normal limits] -- casted -- returns still 
[with] pain.

P[ast] M[edical] H[istory]
R[ight] knee surgery [after] football 
injury.

The doctor conducted a physical examination.  There were no 
complaints or findings relevant to the right knee other than 
the recorded past medical history noted above.  However, the 
doctor did note a finding on physical examination of a rash 
of the groin.  Diagnoses were right wrist sprain and tinea 
cruris.

A June 1991 notation of a nurse in the VA Orthopedic clinic 
shows the following Presenting complaint:

P[atien]t injured r[ight] wrist 5/26/91 
playing football.  Was t[reated] in ER on 
5/26 [and] 5/27.  Still having severe 
pain [and] discomfort.  Med[ication]s 
ineffective.  Also started having pain 
from shoulder [and] down r[ight] arm.

P[ast] M[edical] H[istory] - Knee 
surgery.

There were no complaints or findings relevant to the right 
knee other than the recorded past medical history noted 
above.

A July 1991 VA Progress Note from the Orthopedic Clinic 
provides in pertinent part,

23 [year old white male complains of 
right] wrist pain [times two months].  
Injured wrist playing football when he 
fell backward onto hand while playing 
catch.

An examination was conducted.  There were no complaints or 
findings relevant to the right knee.

A report of History and Physical provides in pertinent 
part,

2 mo[nths] ago fell backwards on hands, 
hurt both wrists.  Seen here, [x-rays 
negative].  R[ight] wrist still sore with 
any contact or muscle contraction.  No 
paresthesia.

An examination of the wrist was conducted.  There were no 
complaints or findings relevant to the right knee.

A September 1991 VA Progress Note from the Orthopedic Clinic 
provides in pertinent part,

23 [year old right handed veteran] who 
fell backwards [and] by hyperextension 
[injured] both wrists

There were no complaints or findings relevant to the right 
knee.

A November 1991 VA Progress Note from the Hand Clinic 
provides in pertinent part,

23 [year old right handed male] fell 
backward while playing football on 
5/26/91.  He felt a [right] wrist 
snap [and] since then has had wrist 
pain [and] swelling.

There were no complaints or findings relevant to the right 
knee.

A December 1991 VA Medical Record Report provides a record of 
the surgical procedure the veteran underwent on his right 
wrist.  That report provides in pertinent part as follows:

HISTORY OF PRESENT ILLNESS:

This is a 22-year-old right hand dominant 
Hispanic male without significant past 
medical history who fell while playing 
football on 5/26/91 experiencing 
immediate onset of pain and swelling of 
the right wrist.  Injury was closed and 
at that time an x-ray was negative for 
fracture.  He has continued to experience 
persistent right wrist pain despite a 
six-week course of physical therapy.  
Arthrogram demonstrates scapha lunate 
dissociation.  Patient is now for lunate-
capitate-scaphoid fusion of the right 
wrist.

PAST MEDICAL HISTORY:

Negative.

PAST SURGICAL HISTORY:

Right knee ACL reconstruction, 11/86

The Board observes that, in this case, medical records of 
treatment for a right wrist injury, dated from the day of the 
injury in May 1991 to March 1992, show that the veteran 
reported having injured his right wrist while playing 
football.  However, not one of those records shows that the 
veteran reported that he fell because his right knee gave out 
or buckled or that he reported anything about the right knee 
other than reporting past medical history that he had had 
surgery on the right knee.  Even when examiners from this 
period of time contemporaneous with the injury recorded that 
the veteran had reported a past medical history of having had 
surgery on the right knee, they neither recorded any present 
complaints pertaining to the right knee nor conducted an 
examination of the right knee.  For example, the examiner who 
wrote the December 1991 VA Medical Record Report pertaining 
to the right wrist surgery noted the past surgical history of 
a right knee ACL reconstruction but also noted that there was 
no significant past medical history associated with the wrist 
disability.

Contrary to the medical reports contemporaneous with the 
injury, the medical evidence developed subsequent to the 
September 1992 claim for service connection for the right 
wrist disorder -- specifically the January 1994 reports of 
Dr. Goldstein and the November 1993 report of the VA examiner 
-- all contain, in addition to a history of a fall while 
playing football, the added detail that the veterans right 
knee buckled and caused him to fall.  The Court has held that 
[e]vidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute competent 
medical evidence . . . . and that [a medical] opinion 
based upon an inaccurate factual premise has no probative 
value.  LeShore v. Brown, 8 Vet.App. 406, 409 (1995); 
Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  Similarly, 
the Board concludes that the probative value of a lay 
statement generally is not enhanced by its being reiterated 
by a doctor in a medical report where the fact being asserted 
does not require medical expertise for its support in the 
first place.

However, the Board notes that in this particular case the 
statements of Dr. Goldstein and the November 1993 VA examiner 
-- together with their reports of examination which showed 
some mild laxity or instability of the right knee -- 
suggested that it was possible that the veterans knee 
buckled in May 1991 as he described.  To this extent, the 
doctors acceptance of the history of knee buckling 
enhanced the veterans lay statement somewhat, just as an 
examiner who might have stated, He says his knee buckled 
but this is unlikely as the knee shows no laxity or 
instability whatsoever, would have undermined the veterans 
lay statement somewhat.  However, the doctors statements add 
nothing to the probative value of the veterans allegation 
that his knee buckled on May 26, 1991, and that this 
particular incident of the knee giving out caused the fall in 
which he injured his right wrist because the doctors did not 
witness the actual sequence of events that led to the 
particular fall on May 26, 1991.  See Harvey, 6 Vet. App. at 
394.

In this regard, the lay statements of the eye-witnesses to 
the fall on May 26, 1991, submitted at the October 1998 
hearing before the Board, are more supportive of the 
veterans claim that his knee buckled than are the doctors 
statements.  However, similar to the doctors statements, 
these statements, the content of which is essentially the 
same, merely reiterate what the veteran stated caused him to 
fall:

Please be advised that on or about May of 
1990, I was at a barbecue where I 
witnessed the above referenced veteran 
fall backwards and injure his right wrist 
as he tried to break his fall.  When I 
asked him how he fell, [the veteran] 
stated to me that the knee that he 
injured in the Marine Corps gave out on 
him, causing him to lose his balance and 
fall backwards.

The Board notes that, according to these statements, the 
veteran told at least four people at the scene of the fall 
that his right knee gave out on him causing him to fall, yet 
not one doctor or nurse, individuals who are trained to 
record medical history as provided by the patient and who 
examined the veteran on the day of the fall on May 26, 1991, 
and on the next day, May 27, 1991, and on numerous occasions 
thereafter through March 1992, ever recorded that detail of 
the history in their notations of the history of the fall 
reported by the veteran.  One possible explanation for the 
absence of this detail in the records contemporaneous to the 
fall is that, although the veteran reported that his right 
knee had buckled causing him to fall, the doctors and nurses 
simply did not record that part of the history or think it 
necessary to examine his right knee.

However, the Board does not find this explanation believable 
because, of the numerous reports made by the different 
examiners between May 1991 and March 1992, not one mentions 
the buckling knee or shows an examination of the knee, and 
yet these reports of the history of the injury that were 
recorded by these examiners at different times on different 
days are consistent with one another both in what they do say 
as well as what they do not say.  For example, nearly all the 
reports state that the injury to the right wrist occurred 
while the veteran was playing football, although one report, 
dated January 27-28, 1992, stated more generally that the 
injury occurred while playing sports.  Nearly all the 
reports include the detail that the veteran fell 
backwards and that he fell on his hands.  The earlier 
reports are consistent in recording complaints of right and 
left wrist as well right shoulder pain, whereas the later 
reports are consistent in recording complaints of right wrist 
pain only.

The reports are also consistent in that none recorded any 
complaints or findings related to the right knee other than 
as a routine part of obtaining past medical or surgical 
history.  None of the reports contains an examination of the 
right knee or a finding relevant to the right knee.  However, 
surely had there been any complaints of pertaining to the 
right knee, an examination would have ensued.  In this 
regard, the Board notes that one report did contain a finding 
of a skin condition, tinea cruris, which was completely 
unrelated to the wrist injury, and the doctor prescribed 
medication for this condition.

Moreover, in contrast to the reports contemporaneous to the 
injury, the five medical reports of record dated subsequent 
to the veterans September 1992 claim for service connection 
for the right wrist injury -- which are far less 
contemporaneous with the occurrence of the injury -- all 
contain a recorded history of the injury that includes the 
statement that the right knee buckled causing the fall.  The 
Board finds it very unlikely that the history provided by the 
veteran both at the time of the injury and subsequent to his 
September 1992 claim included the statement that his right 
knee buckled causing him to fall but that all the examiners 
between May 1991 and March 1992 erroneously omitted that 
statement from the recorded history in their reports and all 
the examiners subsequent to September 1992 correctly included 
it their reports.  Rather, the Board finds that the more 
believable explanation for the difference in the reports of 
the history of the injury is that the veteran did not report 
that his right knee buckled causing his fall to examiners 
between May 1991 and March 1992 but that he did report that 
history to examiners subsequent to filling his September 1992 
claim.

In Harvey, a similar situation arose.  In that case, the 
appellant, widow of the veteran, claimed service connection 
for the cause of the veterans death.  The immediate cause of 
death was a head trauma sustained when the veteran fell.  In 
claiming service connection for the cause of death, the 
appellant alleged that the fall in which the veteran 
sustained the fatal head trauma was due to his 
service-connected disabilities in his leg and ankle which had 
caused him to stumble and fall on occasions in the past.  See 
Harvey, 6 Vet. App. at 393-94.  However, the Board assigned 
more probative weight to a private hospital record 
contemporaneous with the veterans fatal fall in which the 
appellant had stated that her husband had slipped on spilled 
urine while attempting to get to the bathroom.  Id. At 394.

In Harvey, the contemporaneous records showed that the 
appellant had given a different reason for her husbands fall 
from the reason she later alleged in making her claim for 
service connection.  However, in this case, the 
contemporaneous records showed that the veteran had left out 
a detail in describing his fall while playing football -- his 
right knee buckled -- which he later alleged in making his 
claim for service connection.  Nevertheless, for the reasons 
and bases enumerated below, the Board assigns more probative 
value to history provided by the veteran in the medical 
records contemporaneous with the injury than it does to the 
veterans later history reported contemporaneous with his 
claim, and, in so doing, the Board finds that the earlier 
records render the veterans own lay statement about his knee 
buckling incredible.  See Ussery v. Brown, 8 Vet.App. 64, 68 
(1995) (holding that in finding the appellants testimony 
of questionable credibility, the Board neither found the 
appellants testimony credible or incredible, and such a 
non-finding is incapable of judicial review).

First, evidence contemporaneous with an event, including an 
injury, is generally more reliable than statements made much 
later recalling the details of the event.  Concerning this, 
the Board notes that there is no argument advanced or 
evidence submitted to show that in this particular case the 
general rule does not apply and that the statements of the 
veteran made more than a year after the injury to his right 
wrist are more credible and reliable than those he made on 
the day of the injury and on the next day and in the weeks 
and months thereafter.

Second, although there is medical evidence of very mild 
laxity or instability of the knee in recent medical reports, 
there is no medical evidence in this case of a history of 
instability of the knee or of episodes of the knee buckling 
prior to the fall in May 1991 which would lend credibility to 
the veterans assertion that his knee buckled on May 26, 
1991, causing his fall.  See Reiber v. Brown, 7 Vet. App. 
513, 516 (1995) (noting, in a case were the veteran alleged 
that his service-connected left ankle disability gave way 
causing him to fall, there was medical evidence in the record 
prior to the fall that showed that appellants 
service-connected left ankle disability made his left ankle 
unstable and that the ankle gave way or gave out).  
For example, on an April 1988 VA examination report, the 
examiner noted no ligamentous laxity of the knee and a 
May 1989 examination from a private doctor noted that the 
veteran had complained that his right ankle buckles on 
occasion but did not note a similar complaint pertaining to 
the right knee and did not note any findings of instability 
of the right knee on examination.

Third, interest in the outcome of a claim can affect the 
credibility of statements and testimony.  See Cartright v. 
Derwinski, 2 Vet.App. 24, 25-26 (1991) (noting that, although 
interest in the outcome of a proceeding does not affect the 
competency to testify, it may affect the credibility of 
testimony).  Because the particular detail that was absent 
from reports contemporaneous to the injury and only included 
in reports and statements contemporaneous to the claim for 
service connection for the right wrist disability -- i.e., 
the detail that the knee buckled or gave out, causing the 
fall in which the right wrist injury was sustained, -- also 
happens to be a detail crucial to the successful outcome of 
the claim, i.e., that the right wrist disability is 
proximately the result of the service-connected right knee 
disability, the Board concludes that in this case interest in 
the outcome of the claim has affected the credibility of the 
veterans later statement and has contributed, along with the 
absence of the history of the knee buckling from the reports 
contemporaneous with the injury, to render the veterans 
later statement of history not believable.  In this regard, 
the Board observes, as noted above, that it is less 
believable that several different doctors and nurses recorded 
the history of the fall incorrectly in the contemporaneous 
reports by omitting the same detail -- the right knee 
buckling -- than it is that the veteran only began reporting 
that particular detail much later.

Fourth, the veterans statement that his right knee buckled 
causing his fall is sufficiently rebutted by its absence from 
numerous medical reports recording the history he reported 
contemporaneous to the occurrence of the wrist injury.  
Cartright, 2 Vet. App. at 25-26 (holding that an appellants 
sworn statement, unless sufficiently rebutted, may serve to 
place the evidence in equipoise).  The credibility of a 
witness can be impeached by a showing of interest, bias, 
inconsistent statements, or, to a certain extent, bad 
character.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995), 
citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992); 
see also Burns v. HHS, 3 F.3d 415, 417 (Fed. Cir. 1993) 
(testimony was impeached by witness inconsistent 
affidavits and expressed recognition of the difficulties 
of remembering specific dates of events that happened . . . 
long ago); Mings v. Department of Justice, 813 F.2d 384, 
389 (Fed. Cir. 1987) (impeachment by testimony which was 
inconsistent with prior written statements).  In this case, 
the statement of history of the wrist injury made by the 
veteran contemporaneous to his September 1992 claim is 
impeached by his own prior statements of history of the wrist 
injury which he made contemporaneous to the injury itself.

Fifth, the lay statements submitted to support the veterans 
claim that his right knee gave out causing his fall on May 
26, 1991, are not credible because it is not believable that 
the veteran would report to four people at the scene of the 
injury on May 26, 1991, that the reason he fell was that his 
knee gave out and yet not provide that history of the injury 
to doctors who examined him that same day and the next day 
and in the weeks and months thereafter.

Because the veterans lay statement and the lay statements of 
the eye-witnesses to the injury are not credible for the 
reasons and bases which the Board has enumerated above, the 
Board rejects this evidence submitted in support of the 
claim.  See Cartwright, 2 Vet. App. at 26; Hatlestad v. 
Derwinski, 1 Vet. App. 164, 169-70 (1991); Gilbert, 1 Vet. 
App. at 59.  Because the doctors statements in reports after 
September 1992 merely reiterate the history provided by the 
veteran that the Board has found not credible, that evidence 
provides no support for the contention that the right wrist 
disability was caused by or is the proximate result of the 
service-connected right knee disorder.  Accordingly, the 
Board concludes that the evidence of record preponderates 
against the claim for service connection for a right wrist 
disorder and that the reasonable doubt doctrine is not for 
application in this case.  See Gilbert, 1 Vet. App. at 57 
(noting that, in deciding whether the evidence is in 
approximate balance, [e]qual weight is not accorded to each 
piece of material contained in a record; every item of 
evidence does not have the same probative value.).


ORDER

An increased disability rating for service-connected 
postoperative residuals, arthrotomy, right knee, for ligament 
repair, is denied.

Service connection for a right wrist disorder is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -
